COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Jaime Albert Primera,                         §               No. 08-19-00135-CR

                        Appellant,              §                 Appeal from the

  v.                                            §                112th District Court

  The State of Texas,                           §              of Pecos County, Texas

                        State.                  §              (TC# P-3845-112-CR)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 16, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Corina E. Lozano, Official Court Reporter for the 112th

District Court, for Pecos County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause and forward the same to this Court on or before August 16, 2019.


       IT IS SO ORDERED this 7h day of August 2019.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.